Citation Nr: 1022389	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1966 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO), of the Department of 
Veterans Affairs (VA).

In April 2009, the Board determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for a back disability had been received.  
Accordingly, the Board granted that portion of the Veteran's 
appeal.  In addition, the Board denied the de novo issue of 
entitlement to service connection for a back disorder.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
According to a March 2010 Order, and pursuant to a Joint 
Motion to Remand, the Court vacated that portion Board's 
decision that had denied service connection for a back 
disorder.  The Court remanded that matter to the Board for 
readjudication consistent with the Joint Motion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has a current diagnosis of a back disorder, 
including multi-level degenerative disc disease of his lumbar 
spine.

3.  The probative medical evidence of record suggests a link 
between the multi-level degenerative disc disease of the 
Veteran's lumbar spine and his period of active military 
service.


CONCLUSION OF LAW

A back disorder, characterized as multi-level degenerative 
disc disease of the lumbar spine, was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2). In this regard, the Court 
recently emphasized that, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In this case, the Veteran contends that his current back 
disorder resulted from a back injury he sustained during 
service.  According to the Veteran, current back 
symptomatology includes chronic back pain.  See claim to 
reopen for service connection dated in March 2006; letter 
from Dr. T.S., dated in July 2006; and VA Form 9 dated in 
September 2006.

A review of the service treatment records indicates that the 
Veteran was treated twice, in June 1968 and December 1968, 
for back pain.  At the time of treatment in June 1968, the 
Veteran was found to have chronic back strain as secondary to 
a poor bed.  X-ray results of the spine were within normal 
limits, but showed several Schmorl's nodes.  X- ray and 
laboratory test results from December 1968 were negative.  
Otherwise, the Veteran's STRs are negative of any other 
evidence of complaints of, or treatment for, any back 
problems.  In that regard, the Veteran informed his parents 
in a letter dated in June 1968 that X-ray results of his back 
were normal, and stated that he had done nothing to injure 
his back.  The Veteran's separation examination in December 
1969 did not note any back problems or injuries.

Post-service, the Veteran consulted with a physician on March 
13, 1970, three days after discharge from service.  At that 
time, X-ray results showed some asymmetrical facets in the 
lower back, though the in-service injury was not 
demonstrated.  There was also some slight thickening in L3's 
left lateral process of questionable significance.  See 
letter from Dr. W.B., dated in October 1970.  A December 1970 
VA examination revealed a normal dorsolumbar spine with a 
diagnosis of mid-back pain, etiology undetermined.  See VA 
examination report dated in December 1970.  The Veteran 
subsequently received further treatment for back pain in 
January 1982 and in the 1990s.  See medical treatment records 
from Dr. T.S., dated in January 1982 and from January 1990 to 
August 1990.  

In July 2000, the Veteran reported an injury while doing some 
work, and experiencing pain in the left buttock, anterior 
thigh, and anterior shin.  X-rays of his back revealed 
osteoporosis; large herniations at the L2-3 and L3-4 levels; 
and severe spinal stenosis at L2-3, 3-4, and 4-5.  See 
treatment record from Methodist Hospital dated in July 2000 
and radiology report from Hastings Radiology Associates dated 
in July 2000.  The Veteran subsequently underwent left-sided 
L2-3 and left- sided 4-5 microlumbar discectomies in the same 
month.  See treatment record from Methodist Hospital dated in 
July 2000.

A radiology report dated in February 2002 revealed mild disc 
desiccation without loss of height or disc herniation at L5- 
S1; degenerative disc disease with loss of disc height at L4- 
5, with severe spinal stenosis caused by a large left 
posterolateral contrast enhancing mass extending into the 
left neural foramen, and a mass along the right 
posterolateral aspect of the spinal canal; dessication of the 
disc without herniation at L3- 4; severe degenerative disc 
disease with loss of disc height as well as a left 
paracentral disc herniation; degenerative disc disease at L1- 
2 without central canal stenosis; and a rounded lesion within 
the anterior L1 vertebral body.  See radiology report from 
Dr. T.S., dated in February 2002.  In May 2002, the Veteran 
underwent another L4- 5 discectomy, after reporting that his 
back had been well-controlled for a couple of years, but that 
he began to notice increased pain in his middle back with 
radiation down his left leg and into his toes in December 
2001.  X-rays at that time revealed degenerative disc disease 
and mild dextroconcave scoliosis in the lumbar spine.  See 
treatment records and X-ray report from Nebraska Medical 
Center dated in May 2002.

A treatment record dated in August 2005 showed the Veteran 
reporting new complaints of neck and chronic back pain.  The 
Veteran reported that the back pain was in the lower back and 
radiated to the left lower leg.  He was diagnosed with 
chronic low back pain at the time.  See VA treatment record 
dated in August 2005. In October 2005, an X-ray of the 
Veteran's spine showed spondylosis and levoscoliosis 
involving the lumbar spine.  See VA treatment record dated in 
October 2005.

A July 2006 statement from the Veteran's wife indicated that, 
since her marriage to the Veteran in September 1969, he has 
complained of soreness in his lower back. See statement from 
the Veteran's wife dated in July 2006.  

A medical opinion provided by Dr. T.S., in July 2006, 
provided a positive medical opinion linking the Veteran's 
current disorder to service.  Specifically, he noted that the 
Veteran sustained an injury in 1968 while in service and 
opined that it was "[the physician's] assumption that the 
initial precipitating event of 1968 was likely the start of 
this chronic, persistent back problem that has result in 
subsequent surgery and medical disability" and that "it is at 
least as likely as not that this precipitating event, which 
is [the Veteran's] first recollection of back injury, started 
the series of events that has led to his medical disability."  
See letter from Dr. T.S., dated in July 2006. 

In September 2006, a VA physician reviewed the Veteran's 
claims folder.  In this regard, the medical professional 
performed a thorough review of the Veteran's STRs and post-
service treatment records, and conducted a thorough 
literature search concerning the Schmorl's nodes found on the 
Veteran's spine in June 1968.  The VA doctor first indicated 
that, although there is some relationship between Schmorl's 
nodes and isolated injuries and disc disease, any further 
comments would be speculation as this was only noted on one 
X-ray report in the 1970s.  The physician then emphasized 
that records show that the Veteran had sustained a back 
injury in 2000, and that because of this injury, it would be 
medically impossible to determine the specific cause of the 
Veteran's disc disease or when it occurred.  The VA doctor 
also noted that the back injury the Veteran sustained in 2000 
easily could have started his disc disease, thus providing 
evidence of a possible post- service intercurrent cause for 
the Veteran's current back disorder under 38 C.F.R. 
§ 3.303(b).  On the other hand, the doctor also stated that 
"it is at least as likely as not a portion of his back pain 
nowadays is related to back pains while [in] active duty 
because of the notations of back pains and Schmorl's nodes 
when he was in the military."  See VA medical opinion report 
dated in September 2006. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the 
evidence supports the Veteran's claim for service connection 
for a back disorder.  As noted above, in order to prevail in 
a claim for service connection, the Veteran must show a 
current disability that is related to service.  See Pond, 
supra.  In this case, the Veteran has a current diagnosis of 
multi-level degenerative disc disease of his lumbar spine, 
and there is also evidence of treatment for a back disorder 
in service.  Additionally, the competent medical evidence of 
record, including the lay statements of record, provide 
evidence of a medical nexus relating the Veteran's current 
back disorder to service. 

The Board notes that the Veteran is competent to report back 
pain and worsening symptoms since service and lay observation 
(i.e. the Veteran's wife's observations) is competent to show 
chronicity of symptomatology.  See Savage supra; Pond, supra, 
see also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  In this regard, lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  See 
Jandreau, supra.  With regard to the lay statements of 
record, the Board deems these statements credible as they are 
supported by and are consistent with the evidence of record, 
to include contemporaneous medical evidence showing treatment 
for and a diagnosis of a back disorder.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that 
the Board is obligated to determine the credibility of lay 
statements).  Moreover, these statements are probative with 
regard to continuity of symptomatology since service.  See 
38 C.F.R. § 3.303(b).  Consideration of these statements is 
of particular importance because the Courts have continued to 
declare that the Veteran's sworn statements are sufficient to 
establish an in-service occurrence and post-service symptoms.  
See Savage, supra.  

As to the positive opinion provided by Dr. T.S., in July 
2006, the Board finds it persuasive.  The Court has held that 
VA cannot reject a medical opinion simply because it is based 
on a history supplied by the Veteran; the critical question 
is whether that history was accurate and credible.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  See 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As 
noted above, the Board finds the lay statements of record 
credible.  Additionally, the evidence shows that Dr. T.S. has 
treated the Veteran for over 26 years and is familiar with 
his medical history.  Thus, although the examiner's opinion 
was not predicated on a review of the claims file, the value 
of the opinion is not diminished where it is based on the 
Veteran's complete medical history. 

The Board acknowledges that the September 2006 VA examiner 
felt that, due to the Veteran's post-service back injury in 
2000, it was "medically impossible to determine the specific 
cause of the Veteran's disc disease."  While the examiner 
believed that the Veteran's post-service (2000) back injury 
could have started his disc disease, the examiner also stated 
that "it is at least as likely as not a portion of his back 
pain nowadays is related to back pains while [in] active duty 
because of notations of back pains and Schmorl's nodes when 
he was in the military."  See VA medical opinion report 
dated in September 2006.  

Based on this evidentiary posture, the Board finds that the 
complete evidence of record, when construed in a light most 
favorable to the Veteran, supports a claim of entitlement to 
service connection for multi-level degenerative disc disease 
of the lumbar spine.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Of particular importance to the Board in this regard 
are the medical opinions supporting the Veteran's claim.  The 
appeal is, therefore, granted.  


ORDER

Service connection for multi-level degenerative disc disease 
of the lumbar spine is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


